Citation Nr: 0005923	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  95-02 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability evaluation for right 
(major) carpal navicular bone excision residuals, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from July 1947 to May 1949; 
from June 1949 to April 1955; and from February 1957 to 
January 1963.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1994 rating 
decision of the Jackson, Mississippi, Regional Office (RO) 
which denied increased disability evaluations for the 
veteran's service-connected left ankle fracture residuals and 
right (major) carpal navicular bone excision residuals.  In 
September 1996, the veteran was afforded a hearing before the 
undersigned Member of the Board sitting at the RO.  In 
January 1997, the Board remanded the veteran's claims to the 
RO for additional action.  In September 1998, the Board 
granted a 20 percent evaluation for left ankle fracture 
residuals and remanded the issue of an increased evaluation 
for right (major) carpal navicular bone excision residuals to 
the RO for additional action.  The veteran has been 
represented throughout this appeal by the Disabled American 
Veterans.  

Preliminary review of the record reveals that the RO 
expressly considered and declined to refer the veteran's 
claim to the Department of Veterans Affairs (VA) 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).  


FINDINGS OF FACT

1.  The veteran underwent excision of the right (major) 
carpal navicular bone and an associated synthetic scaphoid 
bone implantation in 1956.  

2.  The veteran's right (major) carpal navicular bone 
excision and scaphoid bone prosthesis implantation residuals 
have been shown to be manifested by right wrist limitation of 
motion with pain; right hand weakness; post-operative right 
wrist degenerative changes; and a well-healed right wrist 
surgical scar.  


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for right (major) 
carpal navicular bone excision residuals have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.71, 4.71a, Diagnostic Code 5053 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  A 
"well-grounded" claim is one which is plausible.  A review of 
the record indicates that the veteran's claim is plausible 
and that all relevant facts have been properly developed.  

I.  Historical Review

The veteran's service medical records indicate that he 
exhibited right navicular fracture residuals with non-union.  
The report of a June 1955 VA examination for compensation 
purposes conveys that the veteran reported that he was 
right-handed; had initially fractured his right wrist in 
1948; and subsequently reinjured it in 1953.  On examination, 
he exhibited a full range of motion of the right wrist with 
crepitus and reduced right handgrip strength.  
Contemporaneous X-ray studies of the right wrist revealed 
healed navicular bone fracture residuals with good union and 
no joint disturbance.  In July 1955, the Little Rock, 
Arkansas, Regional Office established service connection for 
right (major) navicular bone fracture residuals and assigned 
a 10 percent evaluation for that disability.  

An April 1956 VA hospital summary states that the veteran was 
diagnosed with right (major) navicular bone fracture 
residuals with non-union.  He subsequently underwent right 
navicular bone removal and insertion of an acrylic right 
navicular bone prosthesis.  In April 1963, the Little Rock, 
Arkansas, Regional Office recharacterized the veteran's 
service-connected right wrist disability as right (major) 
carpal navicular bone excision residuals evaluated as 10 
percent disabling.  

II.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Replacement of the 
wrist joint of the major extremity with a prosthesis warrants 
a 100 percent evaluation for a one year period following 
implementation of the prosthesis.  A minimum 20 percent 
evaluation will be assigned at the end of the one year 
period.  Intermediate degrees of residual weakness, pain, or 
limitation of motion will be rated by analogy to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5214 (1999).  A 40 percent 
evaluation is warranted for chronic residuals manifested by 
severe painful motion or weakness in the affected extremity.  
38 C.F.R. § 4.71a, Diagnostic Code 5053 (1999).  

Ankylosis of the wrist is considered to be favorable when the 
joint is fixed in 20 to 30 degrees of dorsiflexion.  
Ankylosis is considered to be unfavorable when the joint is 
fixed in any degree of palmar flexion or with ulnar or radial 
deviation.  A 30 percent evaluation is warranted for 
favorable ankylosis of the major wrist.  A 40 percent 
evaluation is warranted for ankylosis in any position other 
than favorable.  Extremely unfavorable ankylosis will be 
evaluated as loss of use of the hand under 38 C.F.R. § 4.71a, 
Diagnostic Code 5125 (1999).  38 C.F.R. § 4.71a, Diagnostic 
Code 5214 (1999).  

Limitation of supination of either forearm to 30 degrees or 
less warrants a 10 percent evaluation.  Limitation of 
pronation of the forearm of the major upper extremity 
warrants a 20 percent evaluation if motion is lost beyond the 
last quarter of the arc and the hand does not approach full 
pronation.  A 30 percent evaluation requires that motion be 
lost beyond the middle of the arc.  38 C.F.R. § 4.71a, 
Diagnostic Code 5213 (1999).  Limitation of dorsiflexion 
(extension) of either wrist to less than 15 degrees or 
limitation of palmar flexion of either wrist to a point in 
line with the forearm warrants a 10 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5215 (1999).  The average 
normal range of motion of the wrist consists of palmar 
flexion from 0 to 80 degrees; dorsiflexion (extension) from 0 
to 70 degrees; ulnar deviation from 0 to 45 degrees; radial 
deviation from 0 to 20 degrees; pronation from 0 to 80 
degrees; and supination from 0 to 85 degrees.  38 C.F.R. 
§ 4.71, Plate I (1999).  

A 10 percent disability evaluation is warranted for 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(1999).  Scars may be evaluated on the basis of any 
associated limitation of function of the body part which they 
affect.  38 C.F.R. § 4.118, Diagnostic Code 7805 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1999), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

At a September 1994 VA examination for compensation purposes, 
the veteran complained of a stiff right wrist.  He reported 
that his wrist ached and swelled when he tried to perform 
physical activities such as mowing the grass.  On 
examination, the veteran exhibited a well-healed surgical 
scar; a range of motion of the right wrist of flexion to 45 
degrees, extension to 15 degrees, and lateral turning to 10 
degrees; a bony prominence near the right navicular; and 
decreased right handgrip strength.  The veteran was diagnosed 
with "status post right wrist fracture with functional 
impairment present."  The examiner clarified that the 
veteran's right wrist range of motion was "markedly 
decreased" secondary to old surgical changes.  

In his December 1994 substantive appeal, the veteran advanced 
that his right wrist pain had become progressively more 
severe over the years and was exacerbated by joint movement.  
VA treatment records dated between July and September 1996 
convey that the veteran complained of intermittent right 
wrist pain and "lumps" about the right wrist.  The VA 
physician noted the veteran's history of "scaphoid 
replacement in 1956 for scaphoid nonunion."  On examination, 
the veteran exhibited right dorsal and radial ganglions and a 
right "trigger thumb."  A February 1996 X-ray study of the 
right wrist was reported to reveal an absent/excised 
scaphoid, minimal wrist collapse, and arthritis.  

At the September 1996 hearing before the undersigned Member 
of the Board, the veteran testified that he experienced right 
thumb "locking;" chronic right wrist pain and swelling; 
right wrist "knots" which periodically swelled; and reduced 
right handgrip strength.  He stated that his right hand was 
weak.  Objects fell out of the veteran's right hand due to 
the weakness.  The veteran advanced that his treating VA 
physicians had informed him that his right wrist prosthesis 
had probably deteriorated and was "completely" worn out.  

At a February 1997 VA examination for compensation purposes, 
the veteran complained of chronic right wrist soreness which 
was exacerbated by certain physical activities; intermittent 
right wrist swelling; right hand weakness which caused him to 
drop objects being held in his right hand; occasional right 
thumb locking and numbness; and occasional right forearm 
tingling.  On examination, the veteran exhibited a 
well-healed and non-tender scar across the dorsal aspect of 
the right lower wrist and forearm; a range of motion of the 
right wrist of dorsiflexion to 30 degrees, palmar flexion to 
65 degrees, ulnar deviation to 25 degrees, and radial 
deviation to 20 degrees; full extension and limited 
opposition of the right thumb; a small firm swelling over the 
radial aspect of the first metacarpal bone; a small firm 
swelling over the base of the second metacarpal bone; and 
evidence of an early Dupuytren's contracture in the right 
palm.  The veteran was reported to be able to make a good 
right fist.  Contemporaneous X-ray studies of the right wrist 
revealed post-operative right navicular bone excision 
residuals, small subchondrocystic changes at the distal 
radius and the bases of the first and second metacarpals and 
within the navicular bones; and "some" soft tissue edema.  
The VA examiner commented that:

Veteran has developed a lot of pain with 
stiffness and weakness, along with 
limitation of movements.  He has also 
developed cystic changes involving the 
navicular bone and the first and second 
metacarpal bones.  

In a June 1998 written statement, the accredited 
representative advanced that an increased evaluation was 
warranted given that the veteran exhibited a painful scar.  

At a May 1999 VA examination for compensation purposes, the 
veteran complained of right wrist pain and limitation of 
motion.  The veteran's right wrist prosthetic implantation 
was noted.  On examination, the veteran exhibited a moderate 
right wrist deformity with some chronic dorsal swelling; a 
range of motion of the right wrist of flexion to 50 degrees, 
extension to 30 degrees, radial deviation to 4 degrees, ulnar 
deviation to 15 degrees, and full supination and pronation; 
normal right upper extremity sensation; and no "significant 
right [carpal metacarpal joint] or [metacarpal phalangeal 
joint] limitation of motion.  Contemporaneous X-ray studies 
of the right wrist revealed scaphoid excision residuals, 
"some capito lunate" arthritic changes, and mild carpal 
metacarpal arthritic changes.  The veteran was diagnosed with 
"limited range of motion of right wrist secondary to 
scaphoid excision and prosthetic implantation."  

At a September 1999 VA examination for compensation purposes, 
the veteran complained of persistent right wrist pain, 
tenderness, and tightness.  He reported that he had undergone 
a partial right scaphoid excision, placement of a prosthetic 
bone in the joint, and excision of the prosthesis in 
approximately 1998.  On examination, the veteran exhibited a 
large dorsal ganglion; a volar radial ganglion; a 
"well-healed dorsal incision site;" a range of motion of 
the right wrist of dorsiflexion to "approximately 20 
degrees," palmar flexion to "approximately 30 degrees," 
radial deviation to "approximately to 10 degrees," and 
ulnar deviation to "approximately 15 degrees; "some 
discomfort" with all ranges of motion; and mild tenderness 
on palpation of the wrist.  The VA examiner commented that:

[The veteran] is status post right 
partial scaphoid excision of his right 
wrist and now has developed apparent 
synovitis as well as post traumatic 
changes in his right wrist.  This is 
consistent on X-ray as well as on 
physical examination.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
In 1956, the veteran underwent excision of the right (major) 
navicular bone and implantation of a navicular/scaphoid 
prosthesis.  Such a procedure constituted a sub-total wrist 
replacement/prosthesis.  The chronic residuals of the 
veteran's right wrist replacement merit assignment of a 
minimal 20 percent evaluation under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5053.  Examiners have noted 
that there was a removal of bone, the bone removed is part of 
the wrist and there has been insertion of a prosthesis.  We 
find no basis to not consider diagnostic code 5053.  We also 
note that diagnostic code 5053 does not include the term 
total wrist replacement   

However, an evaluation more than 20 percent is not warranted.  
The current evaluation is in excess of the maximum evaluation 
for limitation of motion.  Therefore, according to the court, 
DeLuca is not applicable.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  The wrist is not ankylosed.  This is demonstrated by 
the fact that the veteran retains useful range of motion of 
the wrist.  We also note that the veteran has not claimed 
that the wrist is ankylosed.

At the multiple VA examinations for compensation purposes, 
the veteran consistently reported experiencing chronic right 
wrist pain and right hand weakness which caused him to drop 
objects and impaired his ability to perform many daily 
activities.  We accept the veteran's statements.  The 
examining VA physicians observed that the veteran repeatedly 
exhibited severe limitation of motion of the right wrist with 
pain in almost all ranges.  However, severe limitation of 
motion would warrant no more than a 10 percent evaluation.  

The clinical findings establish that the veteran has chronic 
sub-total right wrist replacement residuals including severe 
wrist limitation of motion.  The record also establishes that 
he has pain and weakness.  However, the deciding factor in 
whether to award a higher evaluation is whether there is 
severe painful motion or weakness.  Although the examiners 
have documented both pain and weakness, the severity has 
never been described as severe.  We have also noted the 
veteran's statements and testimony.  He has never described 
severe pain and weakness.  The transcript of the hearing 
reflects that the veteran retains motion of the wrist and 
significant indicia of pain during motions were not recorded.  
This tends to establish the absence of severe pain.  The 
February 1997 examination disclosed that he could make a 
tight fist and that there was only subtle weakness in tested 
muscles.  The fact that he can move the wrist establishes 
that he retains strength.  We again accept the examiner's 
comment in 1997 that the veteran developed "a lot" of pain 
with stiffness and weakness.  However, based on skilled 
observations of examiners and the veteran's testimony, he 
does not have severe pain or weakness.  Nor does he have 
intermediate degrees of weakness, pain and limitation of 
motion so as to rate by analogy to ankylosis.  Lastly, the 
veteran testified that the scar was not tender and painful.  
Therefore, a separate evaluation for the scar is not 
warranted. 

Therefore, the Board concludes that a 20 percent evaluation 
is warranted for right (major) wrist replacement residuals.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code 
5053 (1999).  The Board Member specifically explored the 
possibility of additional evidence and scheduled an 
examination.  This complies with 38 C.F.R. § 3.103 (1999).


ORDER

A 20 percent evaluation for evaluation for right carpal 
navicular bone excision residuals is granted subject to the 
laws and regulations governing the award of monetary 
benefits.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

